Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiaries pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act,) Ill. Rev. Stat., Ch. 48, Sec. 281 et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted, the Court finds that: 1. The Claimant, Linda Skrabek, is the widow of the decedent, as stated in the application for benefits, and, in the absence of a designated beneficiary, Section 3(e) of the Act, provides that any award hereunder shall be paid to the surviving widow. 2. The decedent, Joseph H. Skrabek, age 32, was a full-time Deputy Sheriff employed by the Bureau County Sheriff s Department and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on March 27, 1977. 3. On said date, at approximately 2:15 a.m., during regularly assigned duty hours and in uniform, Deputy Sheriff Skrabek was operating a fully marked patrol car of the Bureau County Sheriffs Department, eastbound on “Route 6 and 34,” three miles east of Wyanet, Illinois, when his police car was struck by another motorist’s vehicle, a pick-up truck, which was westbound and crossed into the east-bound lane of travel upon the two lane roadway. Deputy Skrabek was killed in the collision of the two vehicles, and the coroner’s certificate of death recites the immediate cause of death as, “crushing head injuries, with an approximate interval between onset and death of minutes.” 4. Deputy Sheriff Skrabek was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Linda Skrabek, as widow of the deceased policeman, Joseph H. Skrabek.